United States Court of Appeals
                      For the First Circuit




No. 09-1832

                   ANA MARGARITA VILLA-LONDONO,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.



                              ERRATA


     The opinion of this    Court    issued   on   March   12,   2010   is
corrected as follows:

     On page 10, line 2, insert "IJ and the" before "BIA"